Citation Nr: 9902391	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-43 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative 
changes of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for disc disease of 
the lumbar spine, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for simple fracture of 
the right femur, to include mild right hip impairment, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left thigh, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1942 to August 
1945.

The instant appeal arose from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which granted claims for service 
connection for tinnitus and degenerative changes of the right 
knee with restriction of extension and assigned a 10 percent 
disability evaluation for each.  That rating decision also 
denied claims for increased ratings for disc disease of the 
lumbar spine; simple fracture of the right femur, to include 
mild right hip impairment; and residuals of a gunshot wound 
to the left thigh.

The claim for entitlement to an increased rating for 
residuals of a gunshot wound to the left thigh is discussed 
in the REMAND section below which follows the ORDER in this 
case.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in substance, that his service-
connected tinnitus, right knee, disc disease of the lumbar 
spine, and simple fracture of the right femur, to include 
mild right hip impairment, are more severe than the current 
disability evaluations suggest; therefore, he believes 
increased ratings are warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that  the preponderance of the 
evidence is against granting increased ratings for tinnitus, 
disc disease of the lumbar spine, and simple fracture of the 
right femur, to include mild right hip impairment.  It 
further the decision of the Board that an increased rating, 
to 20 percent is warranted for degenerative changes of the 
right knee.


FINDINGS OF FACT

1.  The appellants service-connected tinnitus is currently 
manifested by constant ringing in the left ear.

2.  The appellants service-connected simple fracture of the 
right femur, to include mild right hip impairment, is 
currently manifested by complaints of occasional right hip 
pain with at least 90 degrees flexion of the right hip, 20 
degrees internal rotation, and 30 degrees external rotation, 
and degenerative joint disease not confirmed by VA X-ray.

3.  The appellants service-connected disc disease of the 
lumbar spine is currently manifested by slightly limping gait 
without the use of a cane; the veterans range of motion was 
supple and without evidence of pain and was quantified as 65 
degrees flexion; 30 degrees extension; 30 degrees lateral 
bending; and 60 degrees rotation.  Straight leg raising was 
negative, there was no tenderness, paresthesias, radiation, 
or deformity of the back, and X-rays showed minimal 
degenerative joint disease.

4.  The appellants service-connected degenerative changes of 
the right knee are currently manifested by limitation of 
extension to 5 degrees with pain on flexion after 120 
degrees, arthritis confirmed by X-ray, and slight 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected tinnitus have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.87a, Diagnostic Code 6260 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected simple fracture of the right femur, 
to include mild right hip impairment, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5250-53, 5255 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292-95 (1998).

4.  The criteria for a 20 percent evaluation for degenerative 
arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5003-
5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  That is, he has presented claims which are 
plausible.  Generally, claims for increased evaluations are 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
Three orthopedic examinations and two audiological 
examinations were performed pursuant to the appellants claim 
for benefits.  The Board notes that in an October 1996 
written statement the veterans representative indicated that 
the April 1996 VA orthopedic examination was inadequate; 
however, the Board deems that the subsequent VA orthopedic 
examinations in December 1996 and May 1997, when viewed in 
addition to the rest of the record, created an adequate basis 
upon which to determine the severity of the veterans 
service-connected orthopedic disorders.

Also, the veteran informed VA in March 1997 that all private 
treatment records had been incorporated into the record.  In 
addition, all available service medical records have been 
obtained.  For these reasons, the Board finds that VAs duty 
to assist the appellant, 38 U.S.C.A. § 5107(a) (West 1991), 
has been discharged.  Furthermore, the undersigned finds that 
this case has been adequately developed for appellate 
purposes.  A disposition on the merits is now in order.

In evaluating the appellants request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Boards responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § §5107(b) (West 1991).

Tinnitus

A review of the service medical records shows several 
complaints of tinnitus in service, once after using the 
firing range.  The appellant was service connected for 
tinnitus in a May 1996 rating decision which noted that the 
veteran had reported during an April 1996 VA examination that 
he had intermittent and sometimes loud bilateral tinnitus 
which was worse in the left ear.

According to the applicable criteria, a 10 percent evaluation 
is warranted for persistent tinnitus the result of acoustic 
trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  Ten 
percent is the maximum schedular rating for tinnitus.  Id.  
The recent evidence of record consists of a VA examination 
performed in May 1997.  The examination report noted the 
veterans complaints of constant tinnitus in the left ear.  
The examination found no active ear disease or infectious 
disease of the middle or inner ear.

After a careful review of the evidence of record, it is found 
that an increased evaluation for tinnitus is not warranted.  
The veteran is currently receiving the maximum amount 
provided by the schedule for his persistent tinnitus.  
Therefore, it is found that an increased schedular evaluation 
is not justified.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment specifically 
attributable to the service-connected tinnitus or frequent 
periods of hospitalization due to that disorder so as to 
render impractical the application of the regular schedular 
criteria.  The evidence of record does not show that the 
veteran has ever been hospitalized for tinnitus.  The Board 
also notes that the December 1996 VA examination report 
attributed the veterans unemployability to his age, 75, and 
not to his service-connected disorders.  Inasmuch as there is 
no evidence of hospitalization secondary to tinnitus and no 
competent medical evidence of marked interference with 
employment exclusively due to his tinnitus, the Board does 
not find that the application of the regular schedular 
criteria for tinnitus are rendered impractical.

Accordingly, a preponderance of the evidence is against the 
veterans claim for an increased evaluation for tinnitus.

Simple fracture of the right femur, to include mild right hip 
impairment

The veterans service medical records show that the veteran 
fractured the upper third of his right femur in August 1944 
when he was struck from behind by a truck at night.  An 
August 1945 record noted that the simple, complete fracture 
was healed.  The veteran was service-connected for residuals 
of the right femur fracture in a June 1946 rating decision.  
He was assigned a 10 percent disability evaluation which has 
been confirmed and continued to the present time.

A June 1983 VA examination report noted that the veteran 
walked with a mild limp.  He complained of pain with 
squatting and difficulty with steps and getting out of 
chairs, although the examiner noted that he moved easily.  
The examiner noted a 19 centimeter (cm) transverse right 
anterior medial scar of the mid-thigh which was nontender.  
Leg length measurements were essentially equal within 1 cm.  
X-rays of the femur showed an old, healed fracture with some 
overriding and slight anterior angulation.

A March 1984 VA treatment record indicated that the residuals 
of the femur fracture included positional pain to the hip and 
knee, and osteoarthritis was noted.  An August 1984 record 
noted that the quadriceps on the right were weaker than those 
on the left because of loss of muscle due to the fracture.  
In November 1985 the veteran complained of pain in the right 
femur and hip.  A November 1985 X-ray of the right hip found 
no osseus, joint, or soft tissue abnormality; however, there 
was evidence of osteoporosis.  A December 1985 treatment 
record found no neuromuscular or vascular deficit due to the 
old fracture, but mild atrophy was noted.

A December 1986 VA examination noted lateral prominence due 
to slight bowing of the femur, and a ½ inch shortening of the 
right leg.  A January 1988 VA examination noted residual 
weakness in the right quadriceps due to the old fracture.

The Board has reviewed private medical treatment records 
dated from June of 1990 to May 1992 which included a July 
1990 notation that X-rays of both hips showed mild 
degenerative changes.  A July 1992 VA examination noted 
diminution of the right quadriceps muscle due to the fracture 
with no significant loss of muscle tissue.  

Private treatment records from February 1995 to March 1996 
reveal complaints of right hip pain, and X-rays reportedly 
showed degenerative joint disease.  There was also a notation 
of decreased range of motion of the right hip.  The veteran 
declined physical therapy but was prescribed Darvocet for 
pain.  The treatment records also indicate that the veteran 
played golf three to six times per week.

The April 1996 VA examination report did not note any new 
complaints or findings as regards the veterans residuals of 
the fracture of the right femur.  The right hip was not 
specifically noted.  During a December 1996 VA examination, 
he reported that his right hip hurt occasionally.  He 
indicated that his right hip hurt when he was in bed but that 
his symptoms improved after he awoke and had been walking 
about for a while.  He was noted to have a slight pelvic tilt 
to the right.  Range of motion of the hips was full and 
equal:  there were 20 degrees of extension; there were 120 
degrees of flexion; there were 45 degrees of external and 
internal rotation; there were 45 degrees of abduction; and 
there were 30 degrees of adduction.  There was no gross 
evidence of pain with hip movement, and the veteran was able 
to get on and off the examining table without any apparent 
problem.  The report noted that a 1996 X-ray of the veterans 
hips showed no gross evidence of deformity or arthritic 
change.

VA outpatient treatment records include a November 1996 
record which recorded 90 degrees flexion of the right hip, 20 
degrees internal rotation, and 30 degrees external rotation, 
all with groin pain.

During a May 1997 VA examination, the veteran reported 
increased difficulty with his left hip and knee.  X-rays once 
again showed lateral bowing and displacement of the healed 
femur.  X-rays of the hips showed no evidence of degenerative 
joint disease.  The veteran complained of occasional pain on 
abduction of the right hip.  Examination of the hips showed 
no flexion contracture.  External rotation of the right hip 
was 45 degrees and was 60 degrees on the left.  Both right 
and left hip internal rotation was 20 degrees.  The report 
noted minimal degenerative change of the right hip with 
restriction of rotation secondary to the fractured femur. 

The appellants simple fracture of the right femur, to 
include mild right hip impairment is currently evaluated as 
10 percent disabling under Diagnostic Code 5255 for 
impairment of the femur.  38 C.F.R. § 4.71a, Diagnostic Code 
5255 (1998).  A rating higher than 10 percent under this 
Diagnostic Code would require evidence of malunion of the 
femur with moderate knee or hip disability.  The Board notes 
that the veteran is separately service connected for his 
right knee disability under Diagnostic Code 5257 and 5003-
5261; therefore, the right knee manifestations cannot also be 
considered under Diagnostic Code 5255 as well.  38 C.F.R. 
§ 4.14 (1998).

Moderate hip disability has not been shown to be present.  
The most recent VA records indicate that the veteran reported 
only occasional right hip pain.  He indicated the pain 
sometimes occurred when he was in bed or on abduction of the 
hip.  Further, the December 1996 VA examination report found 
range of motion of the hips was full and equal.  Standard 
flexion of the hip is from 0 to 125 degrees, and standard 
abduction of the hip is from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (1998).  The most recent VA examination 
noted external rotation of the hip to be 45 degrees, although 
that figure was less than the amount of external rotation 
measured on the left.

A rating greater than 10 percent for simple fracture of the 
right femur, to include mild right hip impairment is not 
supported by the medical evidence of record.  The evidence 
does not reveal that the veteran has limitation of motion of 
the hip which warrants a greater disability evaluation under 
Diagnostic Codes 5255.

The Board has also considered the potential application of 
Diagnostic Code 5003 for degenerative arthritis.  The Board 
notes that the veteran has been assessed with arthritis of 
the hips in the private medical treatment records and that 
those records indicated that arthritis of both hips was found 
on X-ray.  However, subsequent X-rays taken by VA fail to 
confirm a diagnosis of arthritis.  Therefore, the Board finds 
that a compensable evaluation under Diagnostic Code 5003 is 
not warranted as the most current X-ray reports of the 
veterans right hip do not confirm the diagnosis of 
arthritis.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider functional loss due to pain), 4.45 (consider 
[p]ain on movement, swelling, deformity, or atrophy on 
disuse in addition to [i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing, incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet.App. 202 (1995).  The 
evidence of record shows that the veteran had complained of 
increased pain in the right hip.  However, the evidence also 
shows that the veterans pain is relieved by Motrin.  
Moreover, the most recent VA examinations do not show 
significant pain on movement, swelling, deformity, atrophy, 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing, 
incoordination, or excess fatigability.

The December 1996 VA examiner found the veteran to be 
agile.  He clearly stated that the veteran displayed no 
gross evidence of discomfort, incoordination, or fatigability 
during the examination.  He reported that the veteran had no 
difficulty sitting, getting out of a chair, or removing and 
replacing his shoes, socks, and pants, or getting on and off 
the examining table.  There was no swelling of the lower 
extremities, no gross atrophy, and there was good strength in 
the quadriceps.  The examiner concluded that there were no 
changes in the skin indicating disuse and certainly no 
atrophy which would indicate any significant disuse.  The 
May 1997 VA examination report did not refute any of these 
findings.

Other Diagnostic Codes referable to the hip and thigh are not 
for application.  Diagnostic Code 5250 is for application 
where there is ankylosis of the hip.  38 C.F.R. § 4.71a, 
Diagnostic Code 5250 (1998).  As the aforementioned VA 
examination reports showed essentially full range of motion 
of the hips and did not note ankylosis, a disability 
evaluation under this Diagnostic Code would not be 
appropriate.  Likewise, as the medical evidence, particularly 
the December 1996 VA examination, reveals no compensable 
limitation of motion of the right thigh, Diagnostic Codes 
5251 through 5253 are not for application.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251-53 (1998).

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment specifically 
attributable to the service connected simple fracture of the 
right femur, to include mild right hip impairment, or 
frequent periods of hospitalization due to that disorder so 
as to render impractical the application of the regular 
schedular criteria.  The Board also noted that the December 
1996 VA examination report attributed the veterans 
unemployability to his age and not to his service-connected 
disorders.  Inasmuch as there is no competent medical 
evidence of marked interference with employment exclusively 
due to his simple fracture of the right femur, to include 
mild right hip impairment, the Board does not find that the 
fracture residuals have caused marked interference with 
employment.  Also, there is no evidence that the appellant 
has been recently hospitalized for his simple fracture of the 
right femur, to include mild right hip impairment.

Based on a review of the entire evidence of record, the Board 
finds that a disability evaluation in excess of 10 percent 
for simple fracture of the right femur, to include mild right 
hip impairment, is not warranted in this case.

Disc disease of the lumbar spine 

In a March 1993 rating decision the appellant was awarded 
service connection for disc disease of the lumbar spine.  
That decision noted a January 1993 VA examination report 
which had linked the veterans current back problems to his 
femur fracture in service.

February 1995 to August 1996 private medical records included 
an April 1995 record wherein the veteran denied low back 
pain, numbness, or tingling.  A February 1996 record noted 
the back was nontender, and straight leg raising was negative 
to 90 degrees.

During the April 1996 VA examination the veteran reported 
off and on low back difficulty and indicated that he 
had relatively little problems with his back recently.  
Straight leg raising was again negative, and there was no 
sensory abnormality to either lower extremity.  X-rays of the 
lumbar spine showed lumbosacral narrowing with mild 
degenerative joint changes.  The examiner noted that the 
veterans low back complaints were in part secondary to his 
abnormal gait due to his femur fracture residuals.

During a December 1996 VA examination the veteran reported 
pain in his back with bending over; however, the examiner 
found that the veteran easily demonstrated the maneuver 
without evidence of obvious discomfort.  The veteran reported 
that he had been told several years before that he had a 
herniated disc, but he denied having back surgery.  The 
examiner also noted that the veteran had very, very little 
difficulty recently from this.  The examination report 
noted that there was no radiation or paresthesias.  The 
veteran complained of pain in his right calf when he slept on 
his back, but this symptom went away after the veteran woke 
up and moved around.

Physical examination revealed diminished lumbar lordosis 
consistent with the veterans age.  Flexion of the lumbar 
spine was to 65 degrees with reversal of lumbar lordotic 
curve.  Extension was to 30 degrees, lateral bending was 30 
degrees on either side, and rotation was 60 degrees to either 
side.  The examiner noted that all this motion was very 
supple and without evidence of pain.  Straight leg raising 
was negative, and there was no tenderness or deformity of the 
back.  The examiners impression was that the veteran had 
minimal low back complaints which were not significant.

The Board has also reviewed VA treatment records from July 
1996 to April 1997.  In February 1997 the veteran reported a 
flare-up of right-sided sciatica.  He underwent a lumbar 
epidural steroid injection.  In March 1997 the veteran 
reported more back pain after a golf swing, and he underwent 
another injection.  He reported much improved back symptoms 
after the injections.  An April 1997 VA record noted that the 
veterans sciatica was greatly improved and that he has 
no radicular component now.  The only symptom the veteran 
still reported was occasional low back pain that he warms 
out of with movement.

During a May 1997 VA examination the veteran reported that he 
had an MRI of the low back which showed a bulging lumbosacral 
disc.  X-rays of the lumbar spine showed narrowing at the 
lumbosacral level and minimal degenerative joint disease.  
The veteran reported pain in the left buttock radiating to 
the knee.

Physical examination revealed that the veteran could forward 
flex until his fingers were only one foot from the floor with 
a normal reverse of the lordotic curve.  He could lateral 
bend 20 degrees to the right and 15 degrees to the left.  
Deep tendon reflexes were present and equal.  It was the 
examiners opinion that the veterans low back problems were 
secondary to degenerative changes and consistent with his age 
and habitus.

The veteran's disc disease of the lumbar spine is currently 
assigned a 10 percent evaluation under Diagnostic Code 5293 
for intervertebral disc syndrome.  A 10 percent rating 
equates with mild symptoms.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1998).  A higher rating of 20 percent is warranted 
for moderate symptoms with recurring attacks, and a 40 
percent rating is warranted for severe symptoms including 
recurring attacks with intermittent relief.  Id.  The 
December 1996 VA examination report concluded that the 
veterans back complaints were minimal.  The Board notes 
that the veteran had two epidural injections for the low back 
in early 1997 which resolved his complaints of sciatica and 
radicular pain.  The subsequent May 1997 VA examination 
concluded that the veteran was doing reasonable well in 
regards to the back.  Thus, the medical evidence does not 
show that his disability picture more closely approximates 
the 20 percent disability level under Diagnostic Code 5293.  
The most recent medical evidence does not show moderate 
symptoms with recurring attacks.  The medical evidence does 
show that his symptoms improved following epidural injections 
in early 1997.

The Board has also assessed whether additional Diagnostic 
Codes are for application in this case.  In order for a 
rating of greater than 10 percent to be awarded under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine, moderate limitation of motion must be shown.  As the 
veteran could forward flex until his fingers were only one 
foot from the floor and could lateral bend 20 degrees to the 
right and 15 degrees to the left during his most recent VA 
examination, the Board finds that a disability evaluation in 
excess of 10 percent is not warranted under that Diagnostic 
Code.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  
Degenerative arthritis established by X-ray findings is rated 
according to the appropriate Diagnostic Code for limitation 
of motion and as the VA examiner found range of motion of the 
spine warranted no more than the current 10 percent 
disability evaluation, this diagnosis could not be the basis 
for an increased rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998).

Diagnostic Code 5295 for lumbosacral strain provides a 10 
percent rating for characteristic pain on motion; a 20 
percent rating for muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position; and a 40 percent evaluation for severe symptoms 
with listing of the whole spine to the opposite side, 
positive Goldthwaites sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).  The Board finds that the veterans symptoms are 
consistent with no more than a 10 percent evaluation under 
Diagnostic Code 5295 based on the findings of the VA 
examiners and the veterans statements.  The veterans most 
recent lumbar spine examinations did not find muscle spasm on 
extreme forward bending or loss of lateral spine motion, 
unilateral, in a standing position, which are criteria for 
the next higher, 20 percent, rating.  In addition, the record 
otherwise does not demonstrate muscle spasm or loss of 
motion.  The veteran primarily complained of occasional pain.  
There is no evidence of treatment for muscle spasm or loss of 
motion.

The Board also finds that an increased rating is not 
warranted as a result of functional loss due to pain.  
38 C.F.R. § 4.40 (1998); see also DeLuca v. Brown, 8 Vet.App. 
202 (1995).  In this case an increased rating is not 
supported by adequate pathology and is not evidenced by 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40 (1998).  The veteran has complained of 
occasional back pain; however, recent VA treatment records 
specifically note that the pain resolves once the veteran 
moves around.  Moreover, the December 1996 VA examiner found 
that the veteran easily bent his back without evidence of 
obvious discomfort.   The examiner further noted that the 
veteran had very, very little difficulty recently due to 
his back and noted that there was no radiation or 
paresthesias.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider functional loss due to pain), 4.45 (consider 
[p]ain on movement, swelling, deformity, or atrophy on 
disuse in addition to [i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing, incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet.App. 202 (1995).  The 
evidence of record shows that the veteran recently had 
minimal back complaints which were relieved with epidural 
injections.  Minimal pain was noted during December 1996 and 
May 1997 VA examinations.  Moreover, the most recent VA 
examinations do not show significant pain on movement, 
swelling, deformity, atrophy, instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing, incoordination, or excess 
fatigability.

The December 1996 VA examiner found the veteran to be 
agile.  He clearly stated that the veteran displayed no 
gross evidence of discomfort, incoordination, or fatigability 
during the examination.  He reported that the veteran had no 
difficulty sitting, getting out of a chair, or removing and 
replacing his shoes, socks, and pants, or getting on and off 
the examining table.  There was no tenderness or deformity of 
the back and the veterans motions were described as 
supple.  The examiner concluded that there were no 
changes in the skin indicating disuse and certainly no 
atrophy which would indicate any significant disuse.  The 
May 1997 VA examination report did not refute any of these 
findings.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment specifically 
attributable to the service connected disc disease of the 
lumbar spine or frequent periods of hospitalization due to 
that disorder so as to render impractical the application of 
the regular schedular criteria.  The Board also noted that 
the December 1996 VA examination report attributed the 
veterans unemployability to his age and not to his service-
connected disorders.  Inasmuch as there is no competent 
medical evidence of marked interference with employment 
exclusively due to his disc disease of the lumbar spine the 
Board does not find that the low back has caused marked 
interference with employment.  Also, there is no evidence 
that the appellant has been recently hospitalized for his 
disc disease of the lumbar spine.

Thus, based on the veterans slight loss of motion, his 
reports of pain which is occasional and resolves with 
movement, and his low level of pain demonstrated on 
examination, the Board finds that the 10 percent disability 
evaluation for disc disease of the lumbar spine is 
appropriate.

Degenerative changes of the right knee

In a May 1996 rating decision the appellant was awarded 
service connection for degenerative changes of the right knee 
with restriction of extension.  That decision noted an April 
1996 VA examination report which had linked the narrowing of 
the lateral joint space of the right knee with flexion 
contracture and limitation of full flexion to the veterans 
service-connected residuals of a simple fracture of the right 
femur, to include mild right hip impairment.

An August 1996 private medical record gave an impression of 
tears of the right medial and lateral meniscus and early 
degenerative joint disease.  The veteran complained of 
recurrent episodes of swelling, giving way, problems with 
pivoting and with steps, morning stiffness, and pain at 
night.  There was no gross instability, but there was slight 
effusion and quadriceps atrophy with range of motion from 5 
to 125 degrees.  Pain was noted along the joint lines and was 
accentuated by McMurrays test.

By rating decision dated September 1996, the veteran was 
awarded an increased evaluation, to 20 percent, effective 
from February 29, 1996.  That decision noted that with 
resolution of reasonable doubt, the veterans service-
connected right knee disorder had increased based on the 
recent private medical records.

In December 1996, the veteran underwent another VA orthopedic 
examination where he reported occasional right knee pain.  
The examiner reported a minimal limp with no gross evidence 
of discomfort, and the veteran was described as agile.  
The examiner also noted no evidence of incoordination or 
fatigability during the examination.  It was noted that the 
veteran had no difficulty sitting, getting out of a chair, or 
removing and replacing his shoes, socks, and pants.

The veteran wore an elastic knee brace which he reported was 
for stability.  Circulation was intact, there was no swelling 
of the lower extremities, and the right knee had range of 
motion from 5 to 140 degrees.  Varus and valgus stress tests 
were negative.  Lachmann, pivot shift, drawer, and external 
rotation drawer tests were negative.  Spring and McMurrays 
signs were also negative, and patellofemoral motion was 
intact with good tracking.  The examiner found no gross 
atrophy and good strength in the quadriceps.  An X-ray showed 
decrease of the lateral joint space with degenerative 
changes.

The examiner concluded that the right knee changes were a 
result of the right femur fracture but that there was no 
significant muscle or nerve injury, no changes in the skin 
indicating disuse, and certainly no atrophy which would 
indicate any significant disuse.  Finally the examiner 
opined that the veterans unemployability was more related 
to his age than to his injuries.

The Board has also reviewed VA outpatient treatment records 
from July 1996 to April 1997.  A November 1996 record noted 
that the veteran was afforded some relief from his right knee 
pain with Motrin and that he complained of increasing right 
knee pain in the last 6 months.  An assessment at that time 
noted that the veteran had no effusion of the right knee, 
full extension, and flexion of the knee to 120 degrees 
without pain.  A January 1997 MRI report noted small 
degenerative tears of the medial and lateral menisci which 
might not be helped by arthroscopy.  Cortisone injections 
were recommended before surgery; however, there is no 
indication that they were ever performed on the right knee.  
February and March 1997 records noted that the veteran was 
walking without assistance.

In March 1997 a reduction of the right knee evaluation to 10 
percent was proposed because the findings on the most recent 
VA examination did not support the 20 percent evaluation then 
in effect.  The veteran responded that he had no further 
private medical records to submit, and he requested another 
VA examination.

In May 1997 the veteran underwent another VA examination.  He 
reported that he worked in sales for 20 years after his 
discharge from service.  He indicated that he experienced 
recurrent swelling and pain in his right knee.  Examination 
of the right knee showed 12 degrees of valgus as opposed to 5 
degrees on the left.  Range of motion of the right knee was 
from 5 to 135 degrees of flexion as compared to 0 to 150 
degrees on the left.  The veteran complained of pain when the 
right patella was pressed to the femur, and the right 
quadriceps was ½ inch smaller in circumference than the left.

The examiner noted that the veterans right knee symptoms had 
increased and would continue to increase, although he noted 
that the veteran needed no active treatment at the present 
time.  The examiner also indicated that it was possible that 
the veteran might need surgical treatment of the knee in the 
future.  In June 1997 the veterans right knee evaluation was 
decreased to 10 percent based on the May 1997 VA examination 
findings.

The appellants right knee disorder is currently evaluated as 
10 percent disabling under Diagnostic Code 5257 for 
impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998).  A rating higher than 10 percent under this 
Diagnostic Code would require evidence of moderate recurrent 
subluxation or lateral instability, which has not been shown 
to be present.  While the veteran reported during his 
December 1996 VA examination that he wore a knee brace for 
stability, numerous tests for stability of the knee were 
performed, and all were negative.  Likewise, moderate 
recurrent subluxation or lateral instability was not found in 
subsequent VA treatment records or in the May 1997 VA 
examination report.

The appellant must be compensated for all manifestations of a 
disability to the extent authorized under the regulations, 
subject to 38 C.F.R. § 4.14 which precludes pyramiding, or 
the evaluation of the same manifestation of a disability 
under several Diagnostic Codes.  VA O.G.C. Prec. 09-98 (Aug. 
14, 1998).  As Diagnostic Code 5257 does not involve 
limitation of motion, entitlement to an evaluation under 
another Diagnostic Code which does involve limitation of 
motion must be considered.  A veteran who has arthritis and 
limitation of motion of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VA O.G.C. Prec. 23-97 
(July 1, 1997).

Additional disability is warranted where there is limitation 
of flexion (Diagnostic Code 5260) or limitation of extension 
(Diagnostic Code 5261); however, the veteran must at least 
meet the criteria for a 0 percent rating under one of these 
Diagnostic Codes.  VA O.G.C. Prec. 23-97 (July 1, 1997); 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Standard flexion and extension of the knee is 0-140 degrees.  
38 C.F.R. § 4.71, Plate II (1998).  The medical evidence of 
record in this case does not show a limitation of flexion of 
the knee which would warrant a 0 percent evaluation under 
Diagnostic Code 5260.  Flexion must be limited to 60 degrees 
for a 0 percent rating.  The evidence, noted above, shows 
that the veteran has at least 120 degrees of flexion without 
pain.

The medical evidence, however, does show a limitation of 
extension of the knee which would warrant a 0 percent 
evaluation under Diagnostic Code 5261.  The two most recent 
VA examination reports show that the veterans extension is 
limited to 5 degrees.  Since there is X-ray evidence of 
arthritis of the right knee and there is also limitation of 
motion severe enough to warrant a 0 percent rating under 
Diagnostic Code 5261, a separate 10 percent rating under 
Diagnostic Code 5003-5261 is warranted.

A rating greater than 20 percent for degenerative changes of 
the right knee is not supported by the medical evidence of 
record.  The evidence does not reveal that the veteran has 
limitation of motion of the knee which warrants a greater 
disability evaluation under Diagnostic Codes 5260 and 5261.  
Likewise, moderate instability of the right knee is not shown 
in the evidence of record.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider functional loss due to pain), 4.45 (consider 
[p]ain on movement, swelling, deformity, or atrophy on 
disuse in addition to [i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing, incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet.App. 202 (1995).  The 
evidence of record shows that the veteran had complained of 
increased pain in the right knee.  Objectively, pain in the 
knee was noted after 120 degrees flexion in December 1996 and 
on compression of the patella on examination.  However, the 
evidence also shows that the veterans pain is relieved by 
Motrin.  Moreover, the most recent VA examinations do not 
show significant pain on movement, swelling, deformity, 
atrophy, instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing, 
incoordination, or excess fatigability.

The December 1996 VA examiner found the veteran to be 
agile.  He clearly stated that the veteran displayed no 
gross evidence of discomfort, incoordination, or fatigability 
during the examination.  He reported that the veteran had no 
difficulty sitting, getting out of a chair, or removing and 
replacing his shoes, socks, and pants.  There was no swelling 
of the lower extremities, no gross atrophy, and there was 
good strength in the quadriceps.  The examiner concluded that 
there were no changes in the skin indicating disuse and 
certainly no atrophy which would indicate any significant 
disuse.  The May 1997 VA examination report did not refute 
any of these findings.

Other Diagnostic Codes referable to the knee are not for 
application.  Diagnostic Code 5256 is for application where 
there is ankylosis of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1998).  As the aforementioned VA 
examination reports did not note ankylosis, a disability 
evaluation under this Diagnostic Code would not be 
appropriate.  As the medical evidence reveals no removal or 
dislocation of the semilunar cartilage of the right knee, 
Diagnostic Codes 5258 and 5259 are not for application.  
38 C.F.R. § 4.71a, Diagnostic Code 5258, 5259 (1998).

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment specifically 
attributable to the service connected right knee disorder or 
frequent periods of hospitalization due to that disorder so 
as to render impractical the application of the regular 
schedular criteria.  The Board also noted that the December 
1996 VA examination report attributed the veterans 
unemployability to his age and not to his service-connected 
disorders.  Inasmuch as there is no competent medical 
evidence of marked interference with employment exclusively 
due to his right knee disorder, the Board does not find that 
the right knee has caused marked interference with 
employment.  Also, there is no evidence that the appellant 
has been recently hospitalized for his right knee disorder.

Based on a review of the entire evidence of record, the Board 
finds that a disability evaluation in excess of 10 percent 
for degenerative changes of the right knee is warranted in 
this case.  The evidence of record supports a separate 10 
percent rating for limitation of motion with arthritis 
confirmed by X-ray.  In reaching its conclusion the Board 
relies heavily on the recent VA examination reports and 
treatment records.  Accordingly, the evidence supports the 
claim for an increased rating, to 20 percent, for 
degenerative changes of the right knee.


ORDER

Claims for entitlement to increased ratings for tinnitus, 
disc disease of the lumbar spine, and simple fracture of the 
right femur, to include mild right hip impairment, are 
denied.  A claim for entitlement to an increased rating, to 
20 percent, for degenerative changes of the right knee is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The appellant contends, in substance, that his service-
connected residuals of a gunshot wound to the left thigh is 
more severe than the current disability evaluation suggests; 
therefore, he believes an increased rating is warranted.

The RO last evaluated the veterans service-connected 
residuals of a gunshot wound to the left thigh in June 1997.  
The Board notes that the provisions of the rating schedule 
governing evaluation of muscle injuries recently were 
amended.  See 62 Fed. Reg. 30235-30240 (June 3, 1997) 
(codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-
5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved).  The Board also notes that the RO did not 
readjudicate the appellants disability based on the revised 
criteria prior to the transfer of the claims file to the 
Board.

According to Bernard v. Brown, 4 Vet.App. 384 (1993), when 
the RO addresses an issue on a basis different from that 
proposed by the Board, the Board must consider whether the 
claimant has had adequate notice of the need to submit 
evidence or argument on that basis.  The Board notes that the 
United States Court of Veterans Appeals (Court) has found 
that a remand is appropriate for readjudication in these 
circumstances.  Dudnick v. Brown, 10 Vet.App. 79 (1997).  In 
addition, the Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes v. Brown, 5 
Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  

Under the circumstances of this case, the undersigned has 
concluded that additional development is necessary.  
Accordingly, this case REMANDED to the RO for the following:

The RO should re-evaluate the veterans 
gunshot wound residuals of the left thigh 
in light of the old and new criteria for 
rating muscle injuries.  See Karnas, 
supra.

In the event that the veterans claim remains denied, he and 
his representative should be provided with an appropriate 
supplemental statement of the case and an opportunity to 
respond, and the case should be returned to the Board for 
further appellate consideration if otherwise in order.

This REMAND is to afford due process.  The Board intimates no 
opinion as to the final outcome warranted as to the issue 
addressed in this REMAND.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
